United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
U.S. POSTAL SERVICE, GENERAL MAIL
FACILITY, Brooklyn, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-924
Issued: September 16, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 11, 2008 appellant, through his attorney, filed a timely appeal of the Office
of Workers’ Compensation Programs’ merit decisions dated April 3 and December 26, 2007
denying appellant’s claim for a recurrence. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the
Board has jurisdiction over the merits of this claim.
ISSUE
The issue is whether appellant has established that he sustained a recurrence of disability
on January 4, 2007 causally related to his June 19, 2004 accepted work injury.
FACTUAL HISTORY
On July 9, 2004 appellant, then a 35-year-old mark-up clerk, filed a traumatic injury
claim alleging that, on June 19, 2004, “due to requirement of clean-up/shut down of operational
duties performed by myself,” he sustained major stiffness and soreness in his lower back. By
letter dated August 31, 2004, the Office accepted appellant’s claim for lumbar strain.
Appropriate medical and compensation benefits were paid. Appellant had a magnetic resonance

imaging (MRI) scan on December 7, 2004 which was interpreted as showing degenerative discs
with bulging annular fibrosis at L4-5 and L5-S1 and slight to mild bilateral facet arthropathy at
L4-5 and L5-S1. In a note dated January 23, 2006, Dr. Suresh Patel, a Board-certified internist,
indicated that appellant could return to work full duty on January 30, 2006. Appellant returned
to work full duty for the employing establishment on January 30, 2006.
In a duty status report dated November 17, 2006, Dr. Patel listed appellant’s diagnosis as
herniated nucleus pulposus L4-5 and L5-S1. He limited appellant to intermittent lifting/carrying
of less than 10 pounds and intermittent sitting, standing, bending, stooping, twisting, pulling,
pushing, grasping, fine manipulation and reaching above his shoulder.
On January 5, 2007 appellant filed a claim alleging a recurrence of the June 19, 2004
employment injury on January 4, 2007. In a statement accompanying the claim, he alleged that
he returned to work full-time full duty on January 30, 2006, but that this position was abolished
in mid-February due to the operational needs of the employing establishment. Appellant noted
that he was reassigned to a position with a full-duty accommodation based on his job injury to
his lower back. He indicated that he worked in this position but that in May 2006 he was placed
on an off-duty status for one week in order to update his limitations. Appellant noted that he did
so and accepted an offer performing the same duties on May 30, 2006. He noted that he was
now filing a recurrence of disability claim based on the employing establishment’s unforeseen
withdrawal of his modified-duty assignment. The employing establishment controverted the
claim for recurrence. It contended that it offered appellant a limited-duty assignment on May 6,
2006 after he had worked full duty for several months. The employing establishment noted that
he was instructed to file a Form CA-2a back then, but refused to do so. It contended that
appellant decided to file the recurrence claim because he was dissatisfied that his job offer had
been changed.
By letter dated January 25, 2007, the Office requested that appellant submit further
information. By letter dated February 9, 2007, appellant submitted further information including
limited-duty offers by the employing establishment. On May 15, 2006 the employing
establishment offered appellant a position boxing mail with a work restriction of no
lifting/pulling/pushing more than 10 pounds, no walking tasks and a chair with back support.
Appellant accepted this position. On January 4, 2007 the employing establishment made an offer
for appellant to work as a modified clerk. The physical requirements of this position involved no
lifting over 10 pounds. Appellant accepted the offer, but stated, “I am accepting this job offer
under mental duress. I have not been afforded an ample opportunity to review it.” Appellant
asked the Office to reopen his original case and return him to his original accommodations.
By decision dated April 3, 2007, the Office denied appellant’s claim for recurrence of
disability.
On April 30, 2007 appellant requested an oral hearing before an Office hearing
representative, which was held on October 22, 2007. He testified that when he was released to
work on January 30, 2006 he was under no restrictions, that he returned to work as a mark-up
clerk but that the unit was disbanded and he was placed in a position that involved “continuous
standing and laboring.” Appellant testified that he noted that, after he said something, he was
“immediately moved to a nonlaborious position.” He noted that he worked in that assignment

2

for 11 months, but that he was reassigned in January 2007 to a different facility, and that after a
week in the new assignment he was given a job that involved standing. Other temporary
assignments followed and on February 14, 2007 he was placed on a nonduty status. The record
was kept open for 30 days to allow appellant the opportunity to submit medical evidence in
support of his claim. No new medical evidence was received.
The employing establishment filed comments in response to the hearing. The employing
establishment contended that appellant returned to full unrestricted duty in January 2006 and that
there was no medical documentation that substantiated his claim of a recurrence of disability.
By decision dated December 26, 2007 the hearing representative affirmed the Office’s
April 3, 2007 decision denying appellant’s claim for a recurrence of disability.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that
caused the illness.1 An individual who claims a recurrence of disability resulting from an
accepted employment injury has the burden of establishing that the disability is related to the
accepted injury. This burden requires furnishing medical evidence from a physician who, on the
basis of a complete and accurate factual and medical history, concludes that the disabling
condition is causally related to the employment injury and who supports that conclusion with
sound medical reasoning.2
ANALYSIS
In the instant case, the Office accepted that appellant sustained a lumbar strain as a result
of his work duties on June 19, 2004. Although there is evidence in the record that appellant had
a herniated nucleus pulposus, the Office never accepted that this condition was the result of his
June 19, 2004 injuries. Appellant’s claim was accepted solely for lumbar strain. He returned to
full-duty work on January 30, 2006. Dr. Patel noted no restrictions at that time. Subsequently,
he indicated that appellant had work restrictions, and there is evidence that the employing
establishment accommodated these restrictions for some time. However, there was no evidence
that these new restrictions were necessitated because of a recurrence in his lumbar strain; nor is
there any evidence of a spontaneous change in appellant’s medical condition which resulted from
the previous injury without an intervening injury or new exposure to the work environment that
caused the injury. In fact, appellant had successfully returned to full-duty work and has not
presented any medical evidence showing that he was unable to perform his assigned duties or
that the employing establishment withdrew his job as he contends. He has submitted no
physician reports that state he is disabled due to a recurrence of his accepted injury. Accordingly
appellant has not established a recurrence of disability.

1

20 C.F.R. § 10.5(x).

2

Dennis E. Twardzik, 34 ECAB 536 (1983); Max Grossman, 8 ECAB 508 (1956).

3

CONCLUSION
The Board finds that appellant has not established that he sustained a recurrence of
disability on January 4, 2007 causally related to his June 19, 2004 accepted work injury.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated December 26 and April 3, 2007 are affirmed.
Issued: September 16, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

